Citation Nr: 1216509	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  11-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the jurisdiction of the RO in Honolulu, Hawaii.    

A hearing was held in March 2012 by means of video conferencing equipment with the appellant in Honolulu, Hawaii, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

There is reasonable doubt as to whether the Veteran's bilateral hearing loss is causally or etiologically related to his military service. 



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has granted the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  He has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss and tinnitus resulted.  Specifically, the Veteran testified at his March 2012 hearing that he had significant noise exposure throughout his military service as an aircraft mechanic for large aircraft, which produced very high noise.  He also stated that he flew on the aircraft and indicated that he did not use hearing protection during his military service.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  There is also no reason to doubt the credibility of his testimony.  Indeed, his DD214 does show that he served as an aircraft mechanic.  

The Board also notes that the Veteran's service treatment records do document some degree of hearing loss.  His October 1956 service entrance examination shows that he had a whispered voice test score that was 15 out of 15.  However, the Veteran later underwent a physical examination in July 1962 at which time audiometry testing results were as follows (with the ASA units converted to the modern ISO units provided in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
 15 (30)
10 (20)
10 (20)
10 (10)
5 (10)
LEFT
 15 (30)
10 (20)
10 (20)
10 (10)
10 (15)

Moreover, at his service separation examination in September 1964, audiometry testing results were as follows (with the ASA units converted to the modern ISO units provided in parentheses): 




HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
5  (15)
15 (25)
20 (25)
LEFT
10 (25)
0 (10)
10 (20)
20 (30)
20 (25)

The Court of Appeals for Veterans Claims (Court) has noted that thresholds higher than 20 decibels show some degree of hearing loss even if they do not meet the VA criteria for a diagnosis under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 157.  Because the July 1962 and September 1964 testing results show hearing thresholds higher than 20 decibels, the service treatment records do suggest that the Veteran had some degree of hearing loss during service.  Id. 

In addition, the evidence of record includes post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes.  In this regard, the December 2010 VA examination found the Veteran to have pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30 
45
65
70
70
LEFT
30
45
50
55
60

Speech recognition scores were 72 percent bilaterally.  The examiner diagnosed moderate-to-severe sensorineural hearing loss in the right ear and mild-to-moderate sensorineural hearing loss in the left ear.  Based on these results, it is clear that the Veteran has bilateral hearing loss that meets the criteria for a current diagnosis pursuant to 38 C.F.R. § 3.385

Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss is related to his military noise exposure.  The crux of that question is whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the acoustic trauma, as it is the result of another factor or other factors not related to service. 38 C.F.R. § 3.303(d). See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board notes that there are conflicting medical opinions associated with the claims file that pertain to the etiology of the Veteran's bilateral hearing loss.  In this regard, the December 2010 VA examiner performed a physical examination and reviewed the claims file.  She noted that the Veteran had significant, unprotected noise exposure throughout his eight years of service.  She also observed that the Veteran had negative noise exposure until eight years after service when he started worked in construction.  The examiner further noted that his history involved difficulties with hearing increasing over time.  She concluded that the Veteran's bilateral hearing loss was not caused by or a result of noise exposure during service.  The examiner pointed out that the Veteran's service treatment records documented him as having normal hearing at the time of his separation and stated that hearing loss over the years "may be" attributed to occupational noise exposure as well as aging.  (The VA examiner went on to favorably relate the Veteran's diagnosis of tinnitus to noise exposure during service.  The Veteran's tinnitus is not material in this appeal.)  

The Board notes that the December 2010VA examiner did not indicate whether she had converted the pre-1967 hearing test results documented in the service treatment records to facilitate data comparison.  This calls into question the basis for her determination that the Veteran had normal hearing sensitivity during service.  Moreover, even assuming the Veteran did not have an y degree of hearing impairment in service, the Board notes that the question is nevertheless whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the acoustic trauma, as it is the result of another factor or other factors not related to service. 38 C.F.R. § 3.303(d). See also Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the December 2010 VA examiner's opinion that the current hearing loss "may be" attributed to post-service noise exposure appears to be speculative.  

It would have been helpful had the VA examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

On the other hand, a VA physician submitted a statement dated in October 2011 in which he indicated that it was his firm belief that the Veteran's hearing loss is more likely than not related to his noise exposure during service.  The physician explained that the Veteran had significant noise exposure constantly for several years during his military service without hearing protection and commented that this far exceeded any post-service noise exposure.  The physician also expressed his disagreement with the December 2010 VA examiner's opinion.  In so doing, he stated that it is known that damage to the inner ear cells from noise exposure can occur before the hearing loss is evidenced and diagnosed.  The physician further noted that the same VA examiner concurred that the Veteran had tinnitus due to noise exposure during service. 

The Board does observe that the October 2011 VA physician did not indicate that he had reviewed the Veteran's claims file or service treatment records; however, as discussed above, the Veteran's reported history is competent and credible, and his military noise exposure has been conceded.  As such, the VA physician did base his opinion on a substantiated event.  In Coburn v. Nicholson, 19 Vet. App. 427   (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Moreover, the physician does appear to have reviewed the December 2010 VA examination report.  Thus, the Board finds the opinion to be probative and persuasive. 

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current hearing loss was incurred in service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted. 











ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


